                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       STEPHEN R. BUSBY,                                 Case No. 17-cv-06928 -LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING PLAINTIFF’S
                                  13               v.                                        MOTION FOR SUMMARY
                                                                                             JUDGMENT AND DENYING
                                  14       NANCY A. BERRYHILL,                               DEFENDANT’S CROSS-MOTION FOR
                                                                                             SUMMARY JUDGMENT
                                  15                      Defendant.
                                                                                             Re: ECF Nos. 23, 24.
                                  16

                                  17                                           INTRODUCTION
                                  18         The plaintiff seeks judicial review of a final decision by the Commissioner of the Social
                                  19   Security Administration denying his claim for disability benefits under Title XVI of the Social
                                  20   Security Act.1 He moved for summary judgment.2 The Commissioner opposed the motion and
                                  21   filed a cross-motion for summary judgment.3 Under Civil Local Rule 16-5, the matter is submitted
                                  22   for decision by this court without oral argument. All parties consented to magistrate-judge
                                  23

                                  24

                                  25
                                       1
                                        Mot. for Summary Judgment – ECF No, 23 at 5. Citations refer to material in the Electronic Case
                                  26   File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  27
                                       2
                                           Mot. – ECF. No. 23.
                                       3
                                           Cross-Mot. – ECF No. 24.
                                  28

                                       ORDER – No. 17-cv-06928-LB
                                   1   jurisdiction.4 The court grants the plaintiff’s motion, denies the Commissioner’s cross-motion, and

                                   2   remands for further proceedings.

                                   3

                                   4                                                STATEMENT

                                   5   1. Procedural History

                                   6         On April 16, 2014, the plaintiff, then age 47, filed a claim for social-security disability

                                   7   insurance (“SSDI”) benefits under Title XVI of the Social Security Act (“SSA”).5 He alleged a

                                   8   gunshot wound to the left leg, a lower-back injury, and depression with an onset date of March 1,

                                   9   2001.6 The Commissioner denied his SSDI claim initially and on reconsideration.7

                                  10         Administrative Law Judge Suzanne Krolikowski (“the ALJ”) held a hearing in San Rafael,

                                  11   California on May 4, 2016.8 The plaintiff was represented by an attorney.9 The ALJ heard

                                  12   testimony from the plaintiff and from vocational expert (“VE”) Connie Guillory.10 On September
Northern District of California
 United States District Court




                                  13   23, 2016, the ALJ issued an unfavorable decision.11 The plaintiff appealed the decision to the

                                  14   Appeals Council on October 18, 2016.12 The Appeals Council denied his request for review on

                                  15   October 5, 2017.13

                                  16

                                  17

                                  18
                                  19

                                  20   4
                                           Consent Forms – ECF. Nos. 9, 10.
                                  21   5
                                        AR 190–98. Administrative Record (“AR”) citations refer to the page numbers in the bottom right
                                       hand corner of the Administrative Record.
                                  22   6
                                           AR 190, 77.
                                  23   7
                                           AR 77–86 (initial determination); AR 88–99 (reconsideration).
                                       8
                                  24       AR 35–76.
                                       9
                                           AR 37.
                                  25   10
                                            AR 45, 68.
                                  26   11
                                            AR 14.
                                       12
                                  27        AR 189.
                                       13
                                            AR 1–6.
                                  28

                                       ORDER – No. 17-cv-06928-LB                           2
                                   1         The plaintiff filed this action on December 4, 2017 and moved for summary judgment on

                                   2   October 26, 2018.14 The Commissioner opposed the motion and filed a cross-motion for summary

                                   3   judgment on November 23, 2018.15

                                   4

                                   5   2. Summary of Medical Records

                                   6         2.1   Clarence David, M.D. — Treating

                                   7         Dr. David treated the plaintiff in San Quentin State Prison on several occasions from August

                                   8   28, 2013 to July 23, 2014.16 Dr. David treated the plaintiff for multiple conditions, including

                                   9   chronic intermittent low-back pain, chronic axial low-back pain, hypertension, and right-wrist-

                                  10   thumb discomfort.17

                                  11         Beginning on April 24, 2013, Dr. David noted low-back pain with pain shooting down the

                                  12   plaintiff’s right leg.18 The plaintiff reported on July 23, 2013 that medication was not easing his
Northern District of California
 United States District Court




                                  13   pain, and his low back pain continued.19 He also reported that he had pain in his entire body from

                                  14   his neck down to his left leg.20 Dr. David noted that the plaintiff had full strength (rated five out of

                                  15   five) in his upper and lower extremities and deep-tendon reflexes 2+ bilaterally.21 On August 28,

                                  16   2013, the plaintiff complained about continuing low-back pain and shooting pain in his leg.22 Dr.

                                  17   David noted that the plaintiff’s symmetrical strength was five out of five in the upper and lower

                                  18
                                  19

                                  20   14
                                            Compl. – ECF. No. 1; Mot. – ECF. No. 23.
                                  21
                                       15
                                            Cross-Mot. – ECF. No. 24.
                                       16
                                            AR 280, 282, 287, 289, 291, 293.
                                  22   17
                                            AR 280, 282, 287, 289, 291, 293, 306.
                                  23   18
                                            AR 306, 293, 291.
                                       19
                                  24        AR 293.
                                       20
                                            Id.
                                  25   21
                                         Id. Deep-tendon reflex tests are used to determine the integrity of the spine and peripheral nervous
                                  26   system. The response levels of deep-tendon reflexes are level 0-4+, with 2+ being normal. Alexander
                                       Reeves and Rand Swenson, Disorders of the Nervous System: A Primer, DARTMOUTH MEDICAL
                                  27   SCHOOL, https://www.dartmouth.edu/~dons/part_1/chapter_8.html (last visited Mar. 12, 2019).
                                       22
                                            AR 291.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         3
                                   1   extremities, deep tendon reflexes were 2+ bilaterally, and his gait was normal.23 Dr. David

                                   2   reported chronic low-back pain with some parethesias, but no neurologic or motor deficits.24

                                   3         On September 16, 2013, Dr. David evaluated the plaintiff for right-wrist pain.25 The plaintiff’s

                                   4   low-back pain was “doing much better with the Tylenol.”26 Dr. David evaluated the plaintiff’s

                                   5   wrist and concluded there was “no point tenderness, but some discomfort over the base of his

                                   6   thumb.”27 There was no soft-tissue swelling, there was a prominent radial head, but no deformity,

                                   7   and there was no crepitus or effusion.28 The plaintiff complained of wrist pain on November, 20,

                                   8   2013, December 21, 2013, January 15, 2014, and February 26, 2014.29 On February 26, 2014, Dr.

                                   9   David noted that there were no bony abnormalities shown in the x-rays, and he prescribed a wrist

                                  10   splint.30

                                  11         Dr. David treated the plaintiff for hypertension via medication and monitoring.31 On July 23,

                                  12   2013, the plaintiff’s blood pressure was “mildly elevated.”32 On August 28, 2013, it was “mildly
Northern District of California
 United States District Court




                                  13   increased.”33 On November 20, 2013 and January 14, 2015, his blood pressure was “well

                                  14   controlled.”34

                                  15

                                  16   23
                                            Id.
                                  17   24
                                         Id. Parethesias refers to a burning or prickling sensation usually felt in the arms, legs, or feet.
                                       NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND STROKE,
                                  18   https://www.ninds.nih.gov/Disorders/All-Disorders/Paresthesia-Information-Page (last visited Mar. 12,
                                       2019).
                                  19   25
                                            AR 289.
                                  20   26
                                            Id.
                                       27
                                  21        Id.
                                       28
                                         Id. Crepitus of the knee is a cracking, popping, or crunching sensation that takes place upon
                                  22   movement of the knee. Brian Wu, What’s to Know About Crepitus of the Knee? MEDICAL NEWS
                                       TODAY (Aug. 30, 2018), https://www.medicalnewstoday.com/articles/310547.php (last visited Mar.
                                  23   12, 2019).
                                       29
                                  24        AR 287, 285, 282, 280.
                                       30
                                            AR 280.
                                  25   31
                                            AR 282, 287, 293, 291.
                                  26   32
                                            AR 293.
                                       33
                                  27        AR 291.
                                       34
                                            AR 287, 282.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         4
                                   1         2.2   R. Ponath, PsyD — Treating

                                   2         Dr. Ponath treated the plaintiff in San Quentin State Prison for depression.35 On April 5, 2013,

                                   3   Dr. Ponath noted that the plaintiff was ambulating in an “impaired manner consistent with pain

                                   4   complaint.”36 Dr. Ponath prescribed the plaintiff an increased dosage of venlafaxine (for his

                                   5   depression) continued hydroxyzine (for his anxiety).37 On November 7, 2013, Dr. Ponath noted

                                   6   that the plaintiff’s chronic back pain “limits him and causes him depression and anxiety over his

                                   7   condition.”38 After a suicide-risk evaluation conducted on November 7, 2013, Dr. Ponath noted

                                   8   that the plaintiff was “doing well [and had] less depression and anxiety.”39

                                   9         2.3   Clinician H. Taylor — Treating

                                  10         On January 10, 2014, Dr. Taylor treated the plaintiff in San Quentin State Prison.40 The

                                  11   plaintiff reported that he was always in pain but tried not to think about it.41 The plaintiff also

                                  12   reported that his antidepressant worked fairly well.42 Dr. Taylor noted that the plaintiff’s affect
Northern District of California
 United States District Court




                                  13   was full range and appropriate and his cognitive function was intact. 43

                                  14         2.4   Carla Schwarz, ASW — Treating

                                  15         On April 3, 2014, Ms. Schwartz stated in her pre-release notes that the plaintiff was feeling

                                  16   positive and future-oriented about his release.44 Mental health was “not a concern” for him, and he

                                  17

                                  18
                                  19

                                  20
                                       35
                                  21        AR 295.
                                       36
                                            Id.
                                  22   37
                                            Id.
                                  23   38
                                            AR 296.
                                       39
                                  24        AR 302.
                                       40
                                            AR 305.
                                  25   41
                                            Id.
                                  26   42
                                            Id.
                                       43
                                  27        Id.
                                       44
                                            AR 304.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          5
                                   1   was “feeling blessed.”45 Ms. Schwarz noted that the plaintiff had anxiety and depression but was

                                   2   no longer taking any medications for mental health.46

                                   3         2.5   Samuel S. Chua, M.D. — Treating

                                   4         Dr. Chua treated the plaintiff from June 2014 to June 2016.47

                                   5         On June 16, 2014, Dr. Chua assessed the plaintiff for depression, hypertension, causalgia of

                                   6   the lower limb, and lesion of femoral nerve.48 The plaintiff reported that he wanted to get back on

                                   7   his blood-pressure medication.49 Dr. Chua noted that the plaintiff’s leg pain was at an eight out of

                                   8   ten, occurred constantly, and was worsening.50 He also noted that the plaintiff’s back pain was at

                                   9   an eight out of ten, was worsening, and occurred persistently.51 Dr. Chua added that the plaintiff’s

                                  10   back may have been subjected to an unusual strain as a result of the plaintiff’s walking with a limp

                                  11   due to weakness and neuralgic pain in the left leg.52

                                  12         Dr. Chua performed a physical exam of the plaintiff. He stated that the plaintiff’s gait was
Northern District of California
 United States District Court




                                  13   antalgic and his posture had lumbar prominence. 53 Furthermore, the plaintiff’s muscle tone in the

                                  14   lower extremity was diminished on the left side and that he moved “with pain.”54 The plaintiff had

                                  15   an increased lumbar paraspinal on the left, a lumbar spasm, and paraspinous lumbar tenderness;

                                  16   his right buttock was painless while his left was painful, his greater trochanter on the right and left

                                  17

                                  18
                                  19
                                       45
                                  20        Id.
                                       46
                                            Id.
                                  21   47
                                            AR 322–361, 408–413.
                                  22   48
                                            AR 327.
                                       49
                                  23        Id.
                                       50
                                            AR 328.
                                  24   51
                                            Id.
                                  25   52
                                            Id.
                                       53
                                  26     AR 330. Antalgic gait is a limp that develops as a result of a person taking uneven strides in
                                       response to pain. Kanna Ingleson, All You Need to Know About Antalgic Gait, MEDICAL NEWS TODAY
                                  27   (Oct. 26, 2017), https://www.medicalnewstoday.com/articles/319829.php (last visited Mar. 12, 2019).
                                       54
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          6
                                   1   were painless, and the sacroiliac joint in the left was painless. 55 Dr. Chua prescribed the plaintiff

                                   2   felodipine (for hypertension), fluoxetine (for depression), hydrocodone-acetaminophen (for pain),

                                   3   Irbesartan (for hypertension), hydrochlorothiazide (for hypertension), and Neurontin (for pain).56

                                   4         On August 13, 2014, Dr. Chua ordered lab tests for the plaintiff including a lipid panel,

                                   5   urinalysis, TSH (thyroid-stimulating hormone), CBC (complete blood count) with differential,

                                   6   Vitamin D, 25-Hydrocy, and CMP (comprehensive metabolic panel).57 The results of these tests

                                   7   included findings that CBC and CMP were within normal limits, lipid panel was elevated, Vitamin

                                   8   D was low at 14, and the urinalysis was positive for leukocyte esterase, but negative for nitrite.58

                                   9         On September 10, 2014, Dr. Chua assessed the plaintiff for hypertension, depression, causalgia

                                  10   of lower limb, and high cholesterol.59 The plaintiff had anxiety and back pain.60 He prescribed

                                  11   atorvastatin (for cholesterol), felodipine (for hypertension), fluoxetine (for depression),

                                  12   hydrocodone-acetaminophen (for pain), irbesartan (for hypertension), hydrochlorothiazide (for
Northern District of California
 United States District Court




                                  13   hypertension), Neurontin (for pain), and Vitamin D3.61

                                  14         On October 29, 2014, Dr. Chua noted that the plaintiff’s depression had “good improvement”

                                  15   on fluoxetine.62 The plaintiff reported functioning as “somewhat difficult” and presented with

                                  16   fatigue and decreased libido.63 The plaintiff’s hypertension was controlled, and no changes were

                                  17   made to medications and monitoring.64 There was “good relief” of causalgia of lower limb with

                                  18
                                  19   55
                                         Id. The paraspinal muscles are a set of three back muscles which function to extend and bend the
                                  20   spine. Anne Asher, What Are the Paraspinal Muscles? VERYWELL HEALTH (Nov. 19, 2018),
                                       https://www.verywellhealth.com/paraspinal-muscles-297191 (last visited Mar. 12, 2019).
                                  21   56
                                            AR 330.
                                       57
                                  22        AR 358.
                                       58
                                         AR 333. A positive finding of leukocyte esterase in the urine is indicative of an infection. Leukocyte
                                  23   Esterase, UCSF HEALTH, https://www.ucsfhealth.org/tests/003584.html (last visited Mar. 25, 2019).
                                       59
                                  24        AR 332.
                                       60
                                            AR 334.
                                  25   61
                                            AR 334–35.
                                  26   62
                                            AR 336.
                                       63
                                  27        Id.
                                       64
                                            Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          7
                                   1   his combination of medication.65 Dr. Chua described the plaintiff’s pain as “fluctuating” and

                                   2   “throbbing.”66 His pain was aggravated by climbing and descending stairs, movement, walking,

                                   3   and standing.67 The pain was relieved by exercise, heat, ice, pain medication and mobility.68 Dr.

                                   4   Chua prescribed astorvastin (for cholesterol), felodipine (for hypertension), fluoxetine (for

                                   5   depression), hydrocodone-acetaminophen (for pain), irbesartan (for hypertension),

                                   6   hydrochlorothiazide (for hypertension), Neurontin (for pain), Vitamin D3, and Viagra (for erectile

                                   7   dysfunction).69

                                   8         On April 24, 2015, Dr. Chua indicated that the plaintiff’s hypertension was “mild-moderate”

                                   9   and was currently stable.70 He also noted that the plaintiff continued to have symptoms of

                                  10   causalgia of the lower limb and that it was in “fairly good control with gabapentin and narcotic

                                  11   pain meds.”71 He noted that the severity level of leg pain was a level eight out of ten and that it

                                  12   was improving.72 Dr. Chua prescribed the plaintiff atorvastatin (for cholesterol), Chantix (for
Northern District of California
 United States District Court




                                  13   smoking cessation), felodipine (for hypertension), fluoxetine (for depression), fluticasone (for

                                  14   pain), hydrocodone-acetaminophen (for pain), irbesartan (for hypertension), hydrochlorothiazide,

                                  15   Neurontin (for pain), Viagra (for erectile dysfunction), and Vitamin D3.73

                                  16         On September 2, 2015, Dr. Chua noted that the plaintiff’s hypertension was mild and did not

                                  17   make any changes to medication and monitoring of the hypertension.74 With regard to the

                                  18   plaintiff’s leg pain, Dr. Chua indicated that the severity level was a level eight out of ten and that it

                                  19

                                  20
                                       65
                                  21        Id.
                                       66
                                            AR 337.
                                  22   67
                                            Id.
                                  23   68
                                            Id.
                                       69
                                  24        AR 339–40.
                                       70
                                            AR 341.
                                  25   71
                                            Id.
                                  26   72
                                            AR 342.
                                       73
                                  27        AR 344–45.
                                       74
                                            AR 346–47.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         8
                                   1   occurred constantly and was worsening.75 He also noted that the pain was aching, sharp, and

                                   2   aggravated by standing.76 During this visit, the plaintiff reported that he went to the emergency

                                   3   room via ambulance early that morning for severe pain in his left leg.77 The plaintiff reported that

                                   4   he had a fall and was “not too sure as to why he fell.”78 Dr. Chua noted that the symptoms of

                                   5   causalgia lower limb “may be worsening as this may be affecting the motor function of the

                                   6   LLE.”79 During this visit, Dr. Chua prescribed atorvastatin (for cholesterol), Chantix (for smoking

                                   7   cessation), felodipine (for hypertension), fluoxetine for depression), fluticasone (for pain),

                                   8   hydrocodone-acetaminophen (for pain), irbesartan (for hypertension), hydrochlorothiazide (for

                                   9   hypertension) , ketotifen (for allergies), Neurontin (for pain), Viagra (for erectile dysfunction), and

                                  10   Vitamin D3.80

                                  11         On January 27, 2016, Dr. Chua did not make any changes to the plaintiff’s medication or

                                  12   monitoring for hypertension.81 Dr. Chua noted that, given the most recent hospitalization of the
Northern District of California
 United States District Court




                                  13   plaintiff, where he had to be placed on the ventilator for severe intoxication with narcotic

                                  14   medication in his system, he would never give him narcotic analgesics for his leg pain.82 He

                                  15   advised the plaintiff that he violated the narcotics contract, which was grounds for discharging him

                                  16   from Dr. Chua’s practice.83 Dr. Chua advised the plaintiff to look for another provider as he

                                  17   “[could] not trust him anymore with this history.”84 The plaintiff asked for more pain medications

                                  18   to replace the ones he was given at the hospital and subsequently lost.85 Dr. Chua started, stopped,

                                  19

                                  20   75
                                            AR 347.
                                       76
                                  21        Id.
                                       77
                                            Id.
                                  22   78
                                            AR 348.
                                  23   79
                                            AR 346.
                                       80
                                  24        AR 350.
                                       81
                                            AR 352.
                                  25   82
                                            Id.
                                  26   83
                                            Id.
                                       84
                                  27        Id.
                                       85
                                            AR 353.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         9
                                   1   or renewed the following medications for the plaintiff: acetaminophen, atorvastatin, azithromycin

                                   2   (an antibiotic), Chantix, Felodipine, fluoxetine, fluticasone, hydrocodone, irbesartan, ketotifen,

                                   3   Neurontin, Viagra, and Vitamin D3.86 It is unclear from the record which medications were

                                   4   started, stopped, or renewed during this visit.87

                                   5         On June 15, 2016, Dr. Chua noted that the plaintiff’s hypertension was under “suboptimal

                                   6   control,” and he reviewed and made changes to his medication and monitoring.88 With regard to

                                   7   the causalgia of left lower limb, Dr. Chua noted that gabapentin was controlling the pain.89 He also

                                   8   indicated that the plaintiff did not ask for any pain medication during this visit and that he told Dr.

                                   9   Chua that he was “functional with present level of pain control, although ambulation [was] still

                                  10   difficult for him.90 Finally, during this visit, Dr. Chua encouraged the plaintiff to stop smoking.91

                                  11         Dr. Chua completed a medical-source statement regarding the plaintiff’s impairments.92 Dr.

                                  12   Chua certified that the plaintiff had an impairment of “major disfunction of a joint” as defined by
Northern District of California
 United States District Court




                                  13   Listing 1.02.93 Dr. Chua noted that the plaintiff had a “gunshot wound . . . several years ago with

                                  14   residual nerve injury and development of causalgia and complex regional pain syndrome.”94 He

                                  15   also noted that the plaintiff had undergone reconstructive surgery and that there was “no joint

                                  16   involved, just the r[ight] femur.”95 He indicated that the plaintiff was unable to walk a block at a

                                  17   reasonable pace on rough or uneven surfaces or climb several stairs at a reasonable pace.96 He was

                                  18
                                  19

                                  20   86
                                            AR 356–57.
                                       87
                                  21        Id.
                                       88
                                            AR 408.
                                  22   89
                                            AR 409.
                                  23   90
                                            Id.
                                       91
                                  24        Id.
                                       92
                                            AR 322.
                                  25   93
                                            Id.
                                  26   94
                                            Id.
                                       95
                                  27        Id.
                                       96
                                            AR 323.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          10
                                   1   able to use standard public transportation and carry out routine ambulatory activities.97 Dr. Chua’s

                                   2   diagnosis of the plaintiff was causalgia of right lower extremity.98 Dr. Chua indicated that the

                                   3   plaintiff’s prognosis was “poor” and that the following conditions applied to him: chronic pain,

                                   4   chronic stiffness, chronic tenderness, limitation of motion, contracture, bony of fibrous ankylosis,

                                   5   quadriceps muscle atrophy, and inability to ambulate effectively.99 He noted that depression and

                                   6   loss of interest in activities affected the plaintiff’s physical conditions.100

                                   7         Dr. Chua indicated that the plaintiff’s pain and other symptoms were severe enough to

                                   8   interfere with attention and concentration needed to perform even simple work tasks.101 According

                                   9   to Dr. Chua, the plaintiff could sit about two hours, stand or walk for less than two hours, and

                                  10   required three to four unscheduled breaks during a typical eight-hour work day.102 He could never

                                  11   climb stairs or ladders, crouch, or squat and he could rarely twist or stoop.103 Dr. Chua opined that

                                  12   the plaintiff would need to be absent from work more than four days per month.104
Northern District of California
 United States District Court




                                  13         2.6   North Bay Medical Center — Treating

                                  14         The plaintiff was admitted to North Bay Medical Center on January 24, 2016 and discharged

                                  15   on January 25, 2016.105 He was transported there via ambulance after he fell face forward on the

                                  16   street while he was “extremely intoxicated with alcohol and apparent prescription medications.”106

                                  17   The plaintiff was intubated because he was “unable to protect the airway and was having

                                  18   significant apneic episodes.”107 Laboratory and imaging tests indicated the following findings:

                                  19

                                  20   97
                                            Id.
                                       98
                                  21        Id.
                                       99
                                            Id.
                                  22   100
                                             AR 324.
                                  23   101
                                             Id.
                                       102
                                  24         Id.
                                       103
                                             AR 325.
                                  25   104
                                             Id.
                                  26   105
                                             AR 372.
                                       106
                                  27         AR 372, 375.
                                       107
                                             AR 376.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          11
                                   1   fatty infiltration of the liver, simple left renal cysts, mildly enlarged heart with normal appearance

                                   2   of the aorta, spine disc space narrowing from C4-C5 through C6-C7 levels, anterior and posterior

                                   3   osteophytes at multiple levels, and minimal degenerative changes were present within the thoracic

                                   4   and lumbar spine.108

                                   5         2.7     Sutter Solano Medical Center — Treating

                                   6         On September 2, 2015, the plaintiff arrived at Sutter Solano Medical Center via ambulance.109

                                   7   He complained of pain in his left leg and hip.110 The plaintiff stated that his left leg “gave out” as

                                   8   he was walking and that he had been unable to walk on it since then.111 An imaging study showed

                                   9               “there [were] two buckshot pellets overlying the medial aspect of the proximal
                                                   thigh. The soft tissues [were] otherwise within normal limits. The bony structures
                                  10               [were] intact and normal and there [was] no evidence of any significant
                                                   osteoarthritic change in the hip except for minor marginal osteophyte formation.”112
                                  11

                                  12   X-rays were within normal limits, and the plaintiff was deemed stable for discharge.113 Upon
Northern District of California
 United States District Court




                                  13   discharge, the plaintiff insisted on staying longer, said he could not walk on his leg, urged medical

                                  14   providers to “do more so [he could] walk again”, and “attempted to purposely fall on the floor.”114

                                  15         On February 5, 2016, the plaintiff was treated at Sutter Solano Medical Center for complaints

                                  16   of chest pain.115 The plaintiff was intoxicated.116 Chest x-ray results showed normal heart and

                                  17   mediastinal contours, clear lungs, no infiltrate or vascular congestion, and no pneumothorax or

                                  18   pleural effusion.117

                                  19

                                  20
                                       108
                                  21         AR 369, 378, 380, 384.
                                       109
                                             AR 398.
                                  22   110
                                             Id.
                                  23   111
                                             Id.
                                       112
                                  24         AR 396.
                                       113
                                             AR 400.
                                  25   114
                                             AR 398.
                                  26   115
                                             AR 403.
                                       116
                                  27         Id.
                                       117
                                             AR 404.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          12
                                   1         2.8   Edie Glantz, M.D. — Examining

                                   2         Dr. Glantz conducted a comprehensive internal-medicine evaluation of the plaintiff on

                                   3   November 14, 2014 for the plaintiff’s Disability Determination.118 The plaintiff’s chief complaints

                                   4   were low-back pain that occasionally radiated to his left thigh, a gunshot wound to his posterior

                                   5   thigh, and hypertension.119 Dr. Glantz noted that the plaintiff limped about the room and

                                   6   “appear[ed] uncomfortable when changing positions.”120 Dr. Glantz further noted that the plaintiff

                                   7   was unable to get up from a chair without pushing up with his arms due to his low-back pain and

                                   8   left-thigh pain.121 Dr. Glantz observed that the plaintiff was able to get his jacket on over his head,

                                   9   manipulate a paperclip with both hands, and pick it up from the table without difficulty.122 Dr.

                                  10   Glantz noted that the plaintiff had antalgic gait.123 Dr. Glantz also observed that the plaintiff

                                  11   limped and favored his left leg.124 Dr. Glantz reported that the plaintiff had difficulty standing on

                                  12   his heels, particularly with the left leg, and that his tandem gait was mildly impaired.125
Northern District of California
 United States District Court




                                  13         Dr. Gantz diagnosed the plaintiff with a left-thigh gunshot wound with muscular injury,

                                  14   weakness of the left hamstring with chronic pain, low-back pain, hypertension, and

                                  15   hypercholesterolemia.126 Dr. Gantz’s functional assessment stated that the plaintiff’s maximum

                                  16   standing and walking capacity was four hours.127 He also indicated that the plaintiff’s standing and

                                  17   walking capacity was limited by his left-hamstring injury status post-gunshot wound with

                                  18
                                  19

                                  20
                                       118
                                  21         AR 315.
                                       119
                                             Id.
                                  22   120
                                             AR 316.
                                  23   121
                                             Id.
                                       122
                                  24         Id.
                                       123
                                             AR 317.
                                  25   124
                                             Id.
                                  26   125
                                             Id.
                                       126
                                  27         AR 318.
                                       127
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         13
                                   1   weakness and chronic pain.128 Dr. Glantz’s assessment indicated that the plaintiff could lift twenty

                                   2   pounds occasionally and ten pounds frequently, limited by his low-back pain.129

                                   3         2.9   J. Zheutin, M.D. — Non-Examining

                                   4         On June 19, 2014, Dr. Zheutin conducted a Disability Determination Explanation.130 His

                                   5   assessment indicated that that the plaintiff could only occasionally lift or carry up to twenty

                                   6   pounds and frequently lift ten pounds.131 He noted that the plaintiff could stand, walk, or sit for

                                   7   about six hours in an eight-hour workday.132 He also noted that the plaintiff could climb stairs

                                   8   frequently and ladders occasionally.133 He added that the plaintiff could balance, kneel, crawl, and

                                   9   crouch frequently.134

                                  10         2.10 F. Greene, M.D. — Non-Examining

                                  11         On October 15, 2014, Dr. Greene completed a Disability Determination Explanation at the

                                  12   reconsideration level.135 He affirmed Dr. Zheutin’s findings and concluded that the plaintiff was
Northern District of California
 United States District Court




                                  13   limited to lifting or carrying twenty pounds occasionally and ten pounds frequently.136He also

                                  14   indicated that the plaintiff could stand, walk, or sit for a total of six hours during an eight-hour

                                  15   day.137 He opined that the plaintiff could climb ramps and stairs, balance, kneel, crouch, and crawl

                                  16   frequently while he could climb ladders and stoop occasionally.138

                                  17

                                  18
                                  19

                                  20   128
                                             Id.
                                       129
                                  21         AR 319.
                                       130
                                             AR 83–86.
                                  22   131
                                             AR 83.
                                  23   132
                                             Id.
                                       133
                                  24         AR 84.
                                       134
                                             Id.
                                  25   135
                                             AR 95–97.
                                  26   136
                                             AR 96.
                                       137
                                  27         Id.
                                       138
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         14
                                   1   3. Administrative Proceedings and Findings

                                   2         3.1   The Plaintiff’s Testimony

                                   3         A hearing was held before the ALJ on May 4, 2016.139 She asked the plaintiff about his

                                   4   education and prior work experience.140 The plaintiff testified that he had a GED.141 He formerly

                                   5   worked at a refinery, but he did not remember the dates he worked there.142 He had not worked for

                                   6   pay or profit at any time since April 16, 2014.143

                                   7         The plaintiff’s injury stemmed from a gunshot wound.144 He was shot during a car-jacking and

                                   8   he still had pellets in his back, near his spinal cord.145 The ALJ asked the plaintiff what prevented

                                   9   him from working.146 He testified that he had pain in his back, leg, and entire left side, which was

                                  10   “hurting real bad” and kept him from working.147 If he tried to work, he would “start hurting so

                                  11   bad and hurt the next day” that he “couldn’t even make the job if he wanted to go.”148 If he

                                  12   “strain[ed] [his] body too hard,” it “locked up” and caused pain.149 He took the hydrocodone-
Northern District of California
 United States District Court




                                  13   acetaminophen his doctor prescribed as needed every four to six hours, gabapentin three times per

                                  14   day, and fluoxetine once per day.150 He had not had any side effects from the medications.151 He

                                  15   used a cane sometimes when he had pain.152 The plaintiff was transported mostly by family or

                                  16

                                  17
                                       139
                                  18         AR 37.
                                       140
                                             AR 47.
                                  19   141
                                             Id.
                                  20   142
                                             AR 48.
                                       143
                                  21         Id.
                                       144
                                             AR 56.
                                  22   145
                                             AR 56, 66–67.
                                  23   146
                                             AR 49.
                                       147
                                  24         Id.
                                       148
                                             AR 50.
                                  25   149
                                             Id.
                                  26   150
                                             AR 50, 52–53.
                                       151
                                  27         AR 54.
                                       152
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                           15
                                   1   friends, but took public transportation “every now and again” a few years ago.153 He believed his

                                   2   mental-health problems worsened since he left prison, and he was working with his doctor to

                                   3   improve it.154

                                   4         The ALJ asked the plaintiff what he did during the day.155 The plaintiff testified that he was

                                   5   homeless and sometimes stayed with his mother, aunt, or sister.156 When he was stayed at his

                                   6   mother’s home, he was able to take out the garbage “now and then.”157 He did not do laundry or

                                   7   wash the dishes.158 He did not do grocery shopping, but he did buy food for himself, such as

                                   8   sandwiches and chips.159 He also went to church with his mother.160 While at church, he needed to

                                   9   stand and walk around every fifteen or twenty minutes for two to three minutes at a time.161 He

                                  10   was able to walk for about ten minutes before experiencing pain.162

                                  11         The plaintiff smoked about five cigarettes per day and was trying to quit.163 He testified that he

                                  12   stopped drinking alcohol six months to a year before the date of the hearing.164
Northern District of California
 United States District Court




                                  13         His attorney asked the plaintiff what was the biggest issue keeping him from work.165 The

                                  14   plaintiff said that his leg, back, and neck hurt.166 He said that he still had pellets in his back and

                                  15   that he did not want to undertake the risk of spinal surgery to remove them.167

                                  16

                                  17   153
                                             AR 55.
                                       154
                                  18         AR 57–58.
                                       155
                                             AR 58.
                                  19   156
                                             AR 46.
                                  20   157
                                             AR 59.
                                       158
                                  21         Id.
                                       159
                                             Id.
                                  22   160
                                             AR 60.
                                  23   161
                                             Id.
                                       162
                                  24         AR 62.
                                       163
                                             AR 62–63.
                                  25   164
                                             AR 63.
                                  26   165
                                             AR 66.
                                       166
                                  27         Id.
                                       167
                                             AR 66–67.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          16
                                   1         3.2     Vocational Expert Testimony — Connie Guillory

                                   2         VE Connie Guillory testified at the May 4, 2016 hearing. The ALJ posed a hypothetical to the

                                   3   VE:

                                   4               Assuming a hypothetical individual of the claimant’s age and education and with
                                                   the past jobs that you described, further assume that this individual is limited to
                                   5               light work as defined in the regulations, except frequent balance, kneel, crouch,
                                                   crawl, and climb ramps and stairs, occasional stoop and climb ropes, ladders and
                                   6               scaffolds. Can the hypothetical individual perform any work, and if so, could you
                                   7               give me a few examples with numbers of jobs for each occupation?168

                                   8         The VE responded that the hypothetical individual could be a hand packer, a folder, or a light-

                                   9   duty cleaner.169 There were 100,000 jobs nationally for hand-packer (559.687-074) positions.170

                                  10   There are 180,000 jobs nationally for a folder (686.685-030).171 Finally, there were 60,000 full-

                                  11   time positions for a light-duty cleaner (323.687-014).172

                                  12         The ALJ posed a second hypothetical:
Northern District of California
 United States District Court




                                  13               Now, if the individual is further limited to occasional balance, kneel, crouch, crawl,
                                                   and climb ramps and stairs, no climbing ropes, ladder or scaffold, no exposure to
                                  14               high-exposed places or moving mechanical parts, can stand and walk four hours in
                                                   an eight-hour workday would need an option to alternate to sitting for every—for 20
                                  15               to 30 minutes after every 20 to 30 minutes of standing or walking and would require
                                  16               a cane to ambulate on uneven terrain. Can that hypothetical individual perform any
                                                   work, and, if so, could you give me a few examples with numbers of jobs for each
                                  17               occupation?173

                                  18         The VE stated that this individual could perform the job of ticket taker, information clerk, or
                                  19   order caller.174 There were 50,000 full-time ticket taker (344.677-010) positions nationally, but
                                  20   due to the individual being able to stand or walk only four hours in an eight-hour day, Ms.
                                  21

                                  22

                                  23   168
                                             AR 69.
                                       169
                                  24         AR 69–70.
                                       170
                                             AR 70.
                                  25   171
                                             Id.
                                  26   172
                                             Id.
                                       173
                                  27         Id.
                                       174
                                             AR 70–71.
                                  28

                                       ORDER – No. 17-cv-06928-LB                           17
                                   1   Guillory would erode those numbers by twenty percent.175 There were 75,000 full-time

                                   2   information clerk (237.367-018) positions nationally, and the VE would erode those numbers by

                                   3   twenty percent due to the four-hour standing or walking limitation.”176 Finally, there were 29,000

                                   4   full-time order caller (209.667-014) positions nationally that this hypothetical individual could

                                   5   perform, and the VE would erode these numbers by twenty percent for the same reason.177

                                   6         The ALJ posed a third hypothetical:

                                   7               Now, if I changed the exertional level to sedentary, so assuming a hypothetical
                                                   individual was limited to sedentary work as defined by the regulations, except
                                   8               occasional balance, stoop, kneel, crouch, crawl, and climb ramps and stairs, no
                                                   climbing ropes, ladders, or scaffolds and no exposure to high-exposed places or
                                   9               moving mechanical parts. What kind of [work] can the hypothetical individual
                                  10               perform, and if so could you give me a few examples?178

                                  11         The VE stated that this hypothetical individual could perform the job of document preparer,

                                  12   telephone quote clerk, and ticket clerk.179 There were 10,000 full-time document preparer
Northern District of California
 United States District Court




                                  13   (249.587-018) positions nationally, 60,000 full-time telephone quote clerk (237.367-046) positions

                                  14   nationally, and 50,000 ticket clerk (219.587-010) positions nationally.180

                                  15         The ALJ posed a fourth hypothetical:

                                  16               Now if that individual is further limited so they would need an option to stand for
                                                   one minute after every 20 minutes of sitting and can remain on task while standing
                                  17               would those jobs still exist or apply or are there any other jobs that would?181
                                  18         The VE responded that the document preparer, telephone quote clerk, and ticker clerk jobs
                                  19   would remain available.182 But, if the hypothetical individual needed to stand and walk for one
                                  20   minute every twenty minutes, the above positions would remain available with an erosion of zero
                                  21

                                  22   175
                                             AR 70.
                                  23   176
                                             AR 71.
                                       177
                                  24         Id.
                                       178
                                             Id.
                                  25   179
                                             AR 71–72.
                                  26   180
                                             Id.
                                       181
                                  27         AR 72.
                                       182
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          18
                                   1   to twenty percent.183 The VE added that if the hypothetical individual were standing and walking

                                   2   and stretching more than ten percent of the time (six minutes per hour) and, not able to stay on

                                   3   task, then the positions above would not be available.184 Moreover, if the hypothetical individual

                                   4   were limited to sitting a total of two hours in an eight-hour workday, that would not be considered

                                   5   full-time competitive employment.185 Lastly, if this individual were to miss more than four days of

                                   6   work per month, he would not be working commensurate with expected standards by the

                                   7   employer.186

                                   8         3.3 Administrative Findings

                                   9         The ALJ issued an unfavorable decision on September 23, 2016.187 The ALJ followed the five-

                                  10   step sequential-evaluation process to determine whether the plaintiff was disabled and concluded

                                  11   that he was not.188

                                  12         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity
Northern District of California
 United States District Court




                                  13   since April 8, 2014, the application date.189

                                  14         At step two, the ALJ found that the plaintiff had two severe impairments — obesity and

                                  15   osteoarthritis and allied disorders.190

                                  16         At step three, the ALJ found that the plaintiff did not have an impairment or combination of

                                  17   impairments that met or medically equaled the severity of one of the listed impairments (namely

                                  18   listings 1.02, 1.04, and 12.04).191 She observed that while the plaintiff’s physician indicated that he

                                  19   met listing 1.02, the physician noted that the injury did not involve a joint, and thus, he did not

                                  20

                                  21   183
                                             AR 72–73.
                                       184
                                  22         AR 73.
                                       185
                                             AR 74.
                                  23   186
                                             Id.
                                  24   187
                                             AR 14.
                                       188
                                  25         AR 14–34.
                                       189
                                             AR 19.
                                  26   190
                                             Id.
                                  27   191
                                         AR 21. 1.02: Major dysfunction of a joint(s) due to any cause. 1.04:Disorder of the spine. 12.04:
                                       Depressive, bipolar, and related disorders.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         19
                                   1   apply the listing criteria correctly.192 Moreover, the ALJ concluded that, because the plaintiff

                                   2   testified that he often walked without a cane, he did not meet the “inability to ambulate

                                   3   effectively” requirement, as defined by the regulation.193 She found that the evidence did not

                                   4   support a finding that the plaintiff’s history of chronic affective disorder met the criteria in Listing

                                   5   12.04.194

                                   6         At step four, the ALJ concluded that the plaintiff had the residual-functional capacity (RFC) to

                                   7   perform light work as defined by the regulation.195 The ALJ gave little weight to Dr. Chua’s

                                   8   September 10, 2014 opinion (set forth on a one-page form report for Solano County Health and

                                   9   Social Services).196 She said:

                                  10
                                                   The doctor cites an EMG/NCV study, but he did not attach a copy, and it does not
                                  11               appear in the medical evidence of record. The opinion is also inconsistent with the
                                                   majority of physical examinations in the record, which often show good range of
                                  12               motion, 5/5 strength, and normal gait []. The form report does not require the doctor
Northern District of California
 United States District Court




                                                   to support the opinion with objective and subjective findings, and is suitable for the
                                  13
                                                   Social Services purposes, but is not useful in deciding the Social Security issues.
                                  14               Further, the opinion impinges on an issue reserved for the Commissioner of the
                                                   Social Security Administration (SSR 96-5p). For these reasons, the undersigned
                                  15               gives this opinion little weight.197
                                  16         The ALJ also noted that Dr. Chua “appear[ed] to have become an advocate for his patient,
                                  17   rather than remaining a neutral observer of medical facts.”198 She concluded that “other medical
                                  18   opinions were more consistent with the longitudinal record” and gave the opinions of non-
                                  19   examining physicians, Dr. Zheutlin and Dr. Greene, greater weight than the opinion of Dr.
                                  20   Chua.199
                                  21

                                  22   192
                                             AR 21.
                                  23   193
                                             Id.
                                       194
                                  24         Id.
                                       195
                                             AR 22.
                                  25   196
                                             AR 26–27.
                                  26   197
                                             Id.
                                       198
                                  27         AR 27.
                                       199
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                           20
                                   1          The ALJ also gave the opinion of Dr. Glantz, an examining physician, less weight than the

                                   2   opinions of the non-examining physicians, Dr. Greene and Dr. Zheutlin.200 She noted that Dr.

                                   3   Glantz “did not have the opportunity to review the entire record, including the claimant’s written

                                   4   and spoken statements.”201 The ALJ added that the Dr. Glantz “afford[ed] the claimant greater

                                   5   consistency” than she [did].202 Because the state agency medical advisors “had the benefit of more

                                   6   of the medical record,” the ALJ gave their opinions greater weight than Dr. Glantz’s opinion.203

                                   7          The ALJ found that the plaintiff’s “medically determinable impairments could reasonably be

                                   8   expected to cause some of the alleged symptoms; however his statements concerning the intensity,

                                   9   persistence, and limiting effects of the symptoms [were] not entirely consistent with the medical

                                  10   evidence and other evidence in the record.”204 She cited inconsistent statements by the plaintiff

                                  11   regarding alcohol use.205 She noted that findings of the plaintiff’s conditions primarily depended

                                  12   on subjective statements from him and on examination findings that require subjective responses
Northern District of California
 United States District Court




                                  13   from him.206 The ALJ determined that, besides the metal pellets in the plaintiff’s left thigh and

                                  14   back, “there [were] no other strictly objective findings regarding cause for claimant’s primary

                                  15   complaints of leg and back pain.”207 Ultimately, she concluded that the objective evidence

                                  16   supported a finding that the plaintiff had the residual-functional capacity to perform light work.208

                                  17         At step five, the ALJ found that, given the plaintiff’s age, education, work experience, and

                                  18   residual-functional capacity, there were jobs that existed in significant numbers in the national

                                  19   economy that he could perform.209 She added that, even if the plaintiff were “limited to four hours

                                  20
                                       200
                                  21         AR 26.
                                       201
                                             Id.
                                  22   202
                                             Id.
                                  23   203
                                             Id.
                                       204
                                  24         AR 28.
                                       205
                                             AR 25–26.
                                  25   206
                                             Id.
                                  26   207
                                             Id.
                                       208
                                  27         AR 28.
                                       209
                                             Id.
                                  28

                                       ORDER – No. 17-cv-06928-LB                          21
                                   1   standing/walking during an eight-hour workday, as suggested by Dr. Glantz, that would not be

                                   2   outcome determinative.”210

                                   3

                                   4                                         STANDARD OF REVIEW
                                              Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the
                                   5
                                       Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set
                                   6
                                       aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or
                                   7
                                       are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d
                                   8
                                       586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).
                                   9
                                       “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such
                                  10
                                       relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
                                  11
                                       Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such
                                  12
Northern District of California
 United States District Court




                                       inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark
                                  13
                                       v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record
                                  14
                                       supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision
                                  15
                                       and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).
                                  16
                                       “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”
                                  17
                                       Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
                                  18
                                  19
                                                                                 GOVERNING LAW
                                  20
                                             A claimant is considered disabled if (1) he or she suffers from a “medically determinable
                                  21
                                       physical or mental impairment which can be expected to result in death or which has lasted or can
                                  22
                                       be expected to last for a continuous period of not less than twelve months,” and (2) the
                                  23
                                       “impairment or impairments are of such severity that he or she is not only unable to do his
                                  24
                                       previous work but cannot, considering his age, education, and work experience, engage in any
                                  25
                                       other kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §
                                  26
                                  27

                                  28   210
                                             AR 29.

                                       ORDER – No. 17-cv-06928-LB                         22
                                   1   1382c(a)(3)(A) & (B). The five-step analysis for determining whether a claimant is disabled

                                   2   within the meaning of the Social Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20

                                   3   C.F.R. § 404.1520).

                                   4
                                              Step One. Is the claimant presently working in a substantially gainful activity? If so,
                                   5          then the claimant is “not disabled” and is not entitled to benefits. If the claimant is
                                              not working in a substantially gainful activity, then the claimant’s case cannot be
                                   6          resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R. §
                                   7          404.1520(a)(4)(i).
                                              Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                   8          not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                   9          C.F.R. § 404.1520(a)(4)(ii).
                                              Step Three. Does the impairment “meet or equal” one of a list of specified
                                  10          impairments described in the regulations? If so, the claimant is disabled and is
                                              entitled to benefits. If the claimant’s impairment does not meet or equal one of the
                                  11
                                              impairments listed in the regulations, then the case cannot be resolved at step three,
                                  12          and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
Northern District of California
 United States District Court




                                              Step Four. Considering the claimant’s RFC, is the claimant able to do any work that
                                  13
                                              he or she has done in the past? If so, then the claimant is not disabled and is not
                                  14          entitled to benefits. If the claimant cannot do any work he or she did in the past, then
                                              the case cannot be resolved at step four, and the case proceeds to the fifth and final
                                  15          step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  16          Step Five. Considering the claimant’s RFC, age, education, and work experience, is
                                              the claimant able to “make an adjustment to other work?” If not, then the claimant is
                                  17          disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant
                                              is able to do other work, the Commissioner must establish that there are a significant
                                  18          number of jobs in the national economy that the claimant can do. There are two ways
                                              for the Commissioner to show other jobs in significant numbers in the national
                                  19
                                              economy: (1) by the testimony of a vocational expert or (2) by reference to the
                                  20          Medical-Vocational Guidelines at 20 C.F.R., part 404, subpart P, app. 2.

                                  21      For steps one through four, the burden of proof is on the claimant. At step five, the burden
                                  22   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419
                                  23   (9th Cir. 1986).
                                  24

                                  25                                               ANALYSIS
                                  26      The plaintiff contends that the ALJ erred by (1) improperly rejecting the opinion of the treating
                                  27   and examining doctors, (2) improperly rejecting his own testimony at the hearing, and (3) not
                                  28   providing substantial evidence at step five of the analysis.

                                       ORDER – No. 17-cv-06928-LB                        23
                                   1         The court holds that the ALJ erred by discounting the opinions of Dr. Chua and Dr. Glantz,

                                   2   and by discounting the plaintiff’s testimony. Because the ALJ’s analysis was predicated on her

                                   3   findings, the court also finds that the step-five analysis was not supported by substantial evidence.

                                   4

                                   5   1. Whether the ALJ Properly Weighed Medical-Opinion Evidence

                                   6         The plaintiff argues that the ALJ erred by failing to properly weigh the opinion of Dr. Chua,

                                   7   the plaintiff’s treating physician, and Dr. Glantz, an examining physician.211

                                   8         The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                   9   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  10   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  11   including each medical opinion in the record, together with the rest of the relevant evidence. 20

                                  12   C.F.R. § 416.927; Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing court [also]
Northern District of California
 United States District Court




                                  13   must consider the entire record as a whole and may not affirm simply by isolating a specific

                                  14   quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                  15         “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                  16   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm'r of Soc. Sec., 528

                                  17   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Social Security regulations

                                  18   distinguish among three types of physicians: (1) treating physicians; (2) examining physicians;

                                  19   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                  20   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                  21   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                  22   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                  23   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  24         An ALJ may disregard the opinion of a treating physician, whether or not controverted.

                                  25   Andrews, 53 F.3d at 1041. “To reject [the] uncontradicted opinion of a treating or examining

                                  26   doctor, an ALJ must state clear and convincing reasons that are supported by substantial

                                  27

                                  28   211
                                             Mot. – ECF No. 23 at 8–11.

                                       ORDER – No. 17-cv-06928-LB                         24
                                   1   evidence.” Ryan, 528 F.3d at 1198 (internal quotation marks and citation omitted). By contrast, if

                                   2   the ALJ finds that the opinion of a treating physician is contradicted, a reviewing court will

                                   3   require only that the ALJ provide “specific and legitimate reasons supported by substantial

                                   4   evidence in the record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (internal quotation

                                   5   marks and citation omitted); see also Garrison, 759 F.3d at 1012 (“If a treating or examining

                                   6   doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by

                                   7   providing specific and legitimate reasons that are supported by substantial evidence.”) (internal

                                   8   quotation marks and citation omitted). The opinions of non-treating or non-examining physicians

                                   9   may serve as substantial evidence when the opinions are consistent with independent clinical

                                  10   findings or other evidence in the record. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

                                  11   An ALJ errs, however, when he “rejects a medical opinion or assigns it little weight” without

                                  12   explanation or without explaining why “another medical opinion is more persuasive, or criticiz[es]
Northern District of California
 United States District Court




                                  13   it with boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison,

                                  14   759 F.3d at 1012–13.

                                  15      “If a treating physician’s opinion is not given ‘controlling weight’ because it is not ‘well-

                                  16   supported’ or because it is inconsistent with other substantial evidence in the record, the [Social

                                  17   Security] Administration considers specified factors in determining the weight it will be given.”

                                  18   Orn, 495 F.3d at 631. “Those factors include the ‘[l]ength of the treatment relationship and the

                                  19   frequency of examination’ by the treating physician; and the ‘nature and extent of the treatment

                                  20   relationship’ between the patient and the treating physician.” Id. (quoting 20 C.F.R. §

                                  21   404.1527(d)(2)(i)–(ii) ) (alteration in original). “Additional factors relevant to evaluating any

                                  22   medical opinion, not limited to the opinion of the treating physician, include the amount of

                                  23   relevant evidence that supports the opinion and the quality of the explanation provided[,] the

                                  24   consistency of the medical opinion with the record as a whole[,and] the specialty of the physician

                                  25   providing the opinion . . . .” Id. (citing 20 C.F.R. § 404.1527(d)(3) – (6)).

                                  26      1.1 Dr. Chua

                                  27      The ALJ gave little weight to Dr. Chua’s September 10, 2014 opinion because he did not

                                  28   attach a copy of the EMG/NCV study and because the opinion was “inconsistent with the majority

                                       ORDER – No. 17-cv-06928-LB                         25
                                   1   of physical examinations on the record.”212 She gave Dr. Chua’s January 6, 2015 opinion less

                                   2   weight than the opinions of non-examining physicians Dr. Zheutlin and Dr. Greene.213 The ALJ

                                   3   said that Dr. Chua “appear[ed] to have become an advocate for his patient,” and “appear[ed] to

                                   4   have taken claimant’s complaints at face value.”214 She said that Dr. Chua also failed to provide

                                   5   evidence that he saw the plaintiff seven years before.215

                                   6         Dr. Chua’s opinion is contradicted by Dr. Zheutlin’s and Dr. Greene’s opinions.216 Thus, the

                                   7   ALJ was required to give specific and legitimate reasons supported by the record for discounting

                                   8   the opinion. Reddick, 157 F.3d at 725. The ALJ did not meet this standard.

                                   9         The ALJ’s first reason for discounting Dr. Chua’s opinion — that he did not attach a copy of

                                  10   the EMG (electromyography)/NCV (nerve-conduction velocity) study — is not a specific and

                                  11   legitimate reason. Treating sources cannot be rejected solely because they “are not well-supported

                                  12   by medically acceptable clinical and laboratory . . . techniques.” SSR 96-2p.217 Furthermore, an
Northern District of California
 United States District Court




                                  13   ALJ is not entitled to reject the responses of a treating physician without specific and legitimate

                                  14   reasons for doing so, even where those responses were provided on a ‘check-the-box’ form, were

                                  15   not accompanied by comments, and did not indicate to the ALJ the basis for the physician’s

                                  16   answers. Trevizo v. Berryhill, 871 F.3d 664, 677 n.4 (9th Cir. 2017). Dr. Chua documented an

                                  17   actual diagnostic study.218 Dismissing the opinion for a clerical error is not a specific and

                                  18   legitimate reason to discount an opinion based on a treating doctor’s long-term relationship.

                                  19

                                  20

                                  21   212
                                          AR 26–27. An EMG/NCV study finds the presence, location, and extent of diseases that damage
                                       the nerves and muscles. Johns Hopkins Medicine,
                                  22   https://www.hopkinsmedicine.org/healthlibrary/test_procedures/neurological/nerve_conduction_veloci
                                       ty_92,P07657 (last visited Mar. 12, 2019).
                                  23   213
                                             AR 27.
                                  24   214
                                             Id.
                                       215
                                  25         Id.
                                       216
                                             Compare AR 322–325 with AR 83–84 and 95–96.
                                  26   217
                                         SSR 96-2p has since been rescinded (as of March 27, 2017) but was in effect at the time of Mr.
                                  27   Busby’s ALJ hearing.
                                       218
                                             AR 312.
                                  28

                                       ORDER – No. 17-cv-06928-LB                        26
                                   1         The ALJ further held that Dr. Chua’s opinion was inconsistent with the majority of the

                                   2   medical-physical examinations in the record. The ALJ said the record established the plaintiff had

                                   3   good range of motion and a normal gait, and this was contrary to Dr. Chua’s opinion.219 The

                                   4   record demonstrates that this is not the case. Multiple examinations by different doctors during

                                   5   different time periods demonstrate that the plaintiff walked with an altered gait.220 For example, in

                                   6   April 2013, Dr. Ponath evaluated the plaintiff in San Quentin State Prison and said the plaintiff

                                   7   was “ambulating in an impaired manner consistent with pain.”221 In November 2014, Dr. Glantz

                                   8   noted that the plaintiff had an antalgic gait and walked with a limp favoring his left leg.222 Dr.

                                   9   Glantz also noted that an 80-degree leg raise elicited low-back pain for the plaintiff.223 Dr. Chua

                                  10   observed that the plaintiff was “walking with a limp” in June 2014.224 In January 2015, Dr. Chua

                                  11   said that the plaintiff suffered from an inability to ambulate effectively and limitation of motion.225

                                  12   The ALJ’s inaccurate assertion — that Dr. Chua’s opinion is inconsistent with the longitudinal
Northern District of California
 United States District Court




                                  13   medical record — thus was not a specific and legitimate reason to give Dr. Chua’s opinion less

                                  14   weight.

                                  15         The ALJ also said that Dr. Chua “seem[ed] to have become an advocate for his patient.”226 The

                                  16   ALJ does not provide a basis for her assertion that Dr. Chua became an advocate who was not

                                  17   neutral observer of medical facts. The Ninth Circuit has held that ALJs “may not assume that

                                  18   doctors routinely lie in order to help their patients collect disability benefits.” Lester v. Chater, 81

                                  19   F.3d 821, 832 (9th Cir. 1995) (quoting Ratto v. Secretary, 839 F. Supp. 1415, 1426 (D. Or. 1993)).

                                  20   Because the ALJ did not provide any evidence supporting her conclusion about Dr. Chua, her

                                  21

                                  22   219
                                             AR 27.
                                  23   220
                                             AR 295, 317, 318, 319, 328.
                                       221
                                  24         AR 295.
                                       222
                                             AR 317.
                                  25   223
                                             AR 318.
                                  26   224
                                             AR 328.
                                       225
                                  27         AR 323.
                                       226
                                             AR 27.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         27
                                   1   assertion was no more than an assumption and was thus was not a specific and legitimate reason

                                   2   supported by the record for discounting his testimony.

                                   3         The ALJ also cited Dr. Chua’s taking the plaintiff’s complaints at face value as a reason to

                                   4   discount his medical opinion.227 “[W]hen an opinion is not more heavily based on a patient's self-

                                   5   reports than on clinical observations, there is no evidentiary basis for rejecting the opinion.”

                                   6   Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). Dr. Chua’s medical opinion is based on

                                   7   physical examinations and laboratory tests, not just on the plaintiff’s self-reporting of his

                                   8   symptoms.228 This was not a specific and legitimate reason to discount his medical opinion.

                                   9         Furthermore, the ALJ gave Dr. Chua’s opinion less than controlling weight without addressing

                                  10   the relevant factors for weighing a treating physician’s opinion. Orn, 495 F. 3d at 631. The ALJ

                                  11   must consider the length of the treatment relationship and the frequency of examination, nature

                                  12   and extent of the treatment relationship, supportability, consistency, specialization, and other
Northern District of California
 United States District Court




                                  13   factors that tend to support or contradict the opinion. Id. The ALJ did not discuss the fact that the

                                  14   plaintiff visited Dr. Chua at least eight times over the course of two years.229 See, e.g., Perry v.

                                  15   Colvin, No. 14-CV-01411-JSC, 2015 WL 1090420 at *11 (N.D. Cal. Mar. 12, 2015) (a

                                  16   physician’s two-year treatment relationship with the claimant was sufficient to entitle his opinion

                                  17   to “great weight”). Additionally, the ALJ did not address the fact that Dr. Chua’s opinion was

                                  18   consistent with the diagnoses made by Dr. Glantz, the examining physician, of a left-thigh gunshot

                                  19   wound with muscular injury and weakness of the left hamstring with chronic pain and low-back

                                  20   pain and with the plaintiff’s complaints of low back pain that radiated to his thigh.230 The fact that

                                  21   the ALJ failed to consider the Orn factors undermines the ALJ’s discounting of Dr. Chua’s

                                  22   opinion.

                                  23

                                  24

                                  25   227
                                             AR 27.
                                  26   228
                                             AR 322–361, 408–413.
                                       229
                                  27         AR 322–361, 408–413.
                                       230
                                             AR 315, 319.
                                  28

                                       ORDER – No. 17-cv-06928-LB                         28
                                   1         In sum, the ALJ did not provide specific and legitimate reasons supported by the record to

                                   2   discount Dr. Chua’s medical opinion.

                                   3         1.2 Dr. Glantz

                                   4         The ALJ gave “some, but less, weight to Dr. Glantz than the weight given to the opinions of

                                   5   the state agency medical advisors [] who had the benefit of more of the medical record.”231 The

                                   6   ALJ said that Dr. Glantz “did not have the opportunity to review the entire record, including the

                                   7   claimant’s written and spoken statements.”232 She noted that Dr. Glantz “afford[ed] the claimant

                                   8   more consistency that [she did].”233 The ALJ’s objections to Dr. Glantz’s opinion also were based

                                   9   on the limited scope of Dr. Glantz’s interaction with the plaintiff and on the plaintiff’s being an

                                  10   unreliable source of information.

                                  11         Dr. Glantz’s opinion is contradicted by Dr. Zheutlin’s and Dr. Greene’s opinions.234 Thus, the

                                  12   ALJ was required to give specific and legitimate reasons supported by the record for discounting
Northern District of California
 United States District Court




                                  13   the opinion. Reddick, 157 F.3d at 725. The ALJ did not meet this standard.

                                  14         The ALJ’s first reason for discounting Dr. Glantz’s opinion — that Dr. Glantz “did not have

                                  15   the opportunity to review the entire record” — is not legitimate. It is not legitimate for an ALJ to

                                  16   reject an examining physician’s opinion because the physician does not haver all medical records

                                  17   to review. See Rivada v. Berryhill, No. 17-CV-06895-LB, 2019 WL 26605 at *11 (N.D. Cal. Jan.

                                  18   19, 2019). This reason is not legitimate because the Social Security Administration routinely

                                  19   orders and relies on consultative examinations, such as the one Dr. Glantz performed. Rejecting an

                                  20   examining physician’s opinion on the ground that it was a one-time evaluation is “‘legally

                                  21   erroneous’ because ‘[t]he ALJ’s rationale would render all examining opinions superfluous, and

                                  22   [it] is contrary to the requirement that the ALJ consider all relevant evidence, including the

                                  23   medical opinions of examining doctors.’” Brown v. Berryhill, No. 17-02834 (JCS), 2018 WL

                                  24   4700348 at *17 (N.D. Cal. September 29, 2018) (citing Thompson v. Berryhill, No. 17-305 (BAT),

                                  25
                                       231
                                  26         AR 26.
                                       232
                                             Id.
                                  27   233
                                             Id.
                                  28   234
                                             Compare AR 314–319 with AR 83–84 and 95–96.

                                       ORDER – No. 17-cv-06928-LB                        29
                                   1   2017 WL 4296971, at *5 (W.D. Wash. Sept. 29, 2017) (citing 20 C.F.R. § 416.945(a), which

                                   2   requires the ALJ to review “all of the relevant medical and other evidence”)).

                                   3         The ALJ’s second reason for discounting Dr. Glantz’s opinion — that Dr. Glantz “afforded the

                                   4   claimant more consistency that the [ALJ did]” — is not a specific and legitimate reason to

                                   5   discount the testimony either. “When an opinion is not more heavily based on a patient’s self-

                                   6   reports than on clinical observations, there is no evidentiary basis for rejecting the opinion.” Id.

                                   7   Dr. Glantz’s opinion was based on a one-time, in-person examination of the plaintiff.235 Dr. Glantz

                                   8   examined the plaintiff and considered his reported medical history, including his gunshot wound,

                                   9   chronic low-back pain, and hypertension, and drew conclusions that were consistent with the

                                  10   medical record.236

                                  11         The ALJ did not provide specific and legitimate reasons supported by the record to reject Dr.

                                  12   Glantz’s medical opinion.
Northern District of California
 United States District Court




                                  13

                                  14   2. Whether the ALJ Improperly Rejected The Plaintiff’s Testimony

                                  15         The plaintiff contends that the ALJ improperly rejected the plaintiff’s symptom testimony.237

                                  16         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  17   at 1112. “First, the ALJ must determine whether there is ‘objective medical evidence of an

                                  18   underlying impairment which could reasonably be expected to produce the pain or other

                                  19   symptoms alleged.’” Id. (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)).

                                  20   Second, if the claimant produces that evidence, and “there is no evidence of malingering,” the ALJ

                                  21   must provide “specific, clear and convincing reasons” for rejecting the claimant’s testimony

                                  22   regarding the severity of the claimant’s symptoms. Id. (internal quotation marks and citations

                                  23   omitted). “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain,

                                  24   or else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                  25

                                  26
                                       235
                                             AR 315.
                                  27   236
                                             Id.
                                  28   237
                                             Mot. – ECF No. 23 at 15–18.

                                       ORDER – No. 17-cv-06928-LB                        30
                                   1   423(d)(5)(A).’” Id. (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). “Factors that an

                                   2   ALJ may consider in weighing a claimant’s credibility include reputation for truthfulness,

                                   3   inconsistencies in testimony or between testimony and conduct, daily activities, and unexplained,

                                   4   or inadequately explained, failure to seek treatment or follow a prescribed course of treatment.”

                                   5   Orn, 495 F.3d at 636 (internal quotation marks omitted). “[T]he ALJ must identify what testimony

                                   6   is not credible and what evidence undermines the claimant’s complaints.” Burrell v. Colvin, 775

                                   7   F.3d 1133, 1138 (9th Cir. 2014) (citing Lester, 81 F.3d at 834); see, e.g., Morris v. Colvin, No. 16-

                                   8   CV-0674-JSC, 2016 WL 7369300 at *12 (N.D. Cal. Dec. 20, 2016).

                                   9         The ALJ found that the plaintiff’s “medically determinable impairments could reasonably be

                                  10   expected to cause some of the alleged symptoms, however his statements concerning the intensity,

                                  11   persistence, and limiting effects of the symptoms [were] not entirely consistent with the medical

                                  12   evidence and other evidence in the record.”238 She cited past inconsistent statements by the
Northern District of California
 United States District Court




                                  13   plaintiff about his alcohol use.239 She observed that there were “many examinations where he had

                                  14   normal strength, good range of motion, and ambulated normally.”240

                                  15         Though the ALJ cited the reasons why she finds the plaintiff to not be credible, she did not

                                  16   identify what specific portions of the plaintiff’s testimony she found not fully credible. Garrison,

                                  17   759 F.3d at 1014–15; Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001); see also 42

                                  18   U.S.C. § 405(b)(1) (noting the ALJ’s responsibility to provide “a discussion of the evidence”).241

                                  19   Furthermore, occasional symptom-free periods are not inconsistent with disability. See Leidler v.

                                  20   Sullivan, 885 F.2d 291, 292 n. 3 (5th Cir.1989); Poulin v. Bowen, 817 F.2d 865, 875 (D.C. Cir.

                                  21   1987). Finally, the plaintiff testified about his symptoms consistent with parts of the medical

                                  22   record, including the opinions of Dr. Chua and Dr. Glantz.

                                  23

                                  24

                                  25   238
                                             AR 28.
                                  26   239
                                             AR 25.
                                       240
                                  27         Id.
                                       241
                                             U.S.C. § 405(b)(1) was overruled in 2018, after the ALJ issued her decision.
                                  28

                                       ORDER – No. 17-cv-06928-LB                           31
                                   1         In sum, the ALJ failed to make the required determinations to to reject the plaintiff’s

                                   2   testimony.

                                   3

                                   4   3. Whether the ALJ’s Step-Five Finding Was Supported by Substantial Evidence

                                   5         The ALJ found that a light-exertional level was the “most limitation” she believed

                                   6   appropriate.242 Because the court remands for a reweighing of medical-opinion evidence and

                                   7   claimant’s testimony, and because the RFC assessment is built on these assessments, the court

                                   8   remands on this ground too.

                                   9

                                  10                                              CONCLUSION

                                  11         The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s

                                  12   cross-motion for summary judgment, and remands the case for further proceedings consistent with
Northern District of California
 United States District Court




                                  13   this order.

                                  14         This disposes of ECF 23 and 24.

                                  15

                                  16         IT IS SO ORDERED.

                                  17         Dated: March 25, 2019

                                  18                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  19                                                      United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   242
                                             Id.

                                       ORDER – No. 17-cv-06928-LB                         32
